DETAILED ACTION

Status of Claims
	Claims 1-2 and 4-21 are currently pending. Claim 3 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/03/2022 has been considered by the examiner.
The examiner notes that Chen (2013164740 A1) in the “U.S. Patent Application Publications” section of the IDS has been lined through as this publication number does not correlate to a correct U.S. Patent Application Publication. The examiner assumes Applicant intended to indicate Chen (WO 2013/164740 A1) as referenced in the “Foreign Office Action” NPL, which has therefore been additionally considered.

Response to Arguments
Applicant's arguments in the section titled “The Claims” starting on page 9 of the reply filed 10/31/2022 have been fully considered but they are not persuasive.
Starting in the third paragraph on page 10 of the reply filed 10/31/2022, Applicant argues that Sawada does not disclose or suggest “forming… a navigation graph by representing the destination and the locations of the display devices as nodes of the navigation graph and connecting the nodes with edges that indicate traversable path segments in the physical environment based on the viable directions of travel and the spatial relationships between physical features in the physical environment”. Although Sawada does not use the term “graph”, the examiner understands that the disclosure of Sawada must at least form an equivalent to a navigation graph representing the destination and locations of the display devices as nodes, and connecting the nodes with edges that indicate traversable path segments in the physical environment based on the viable directions of travel and the spatial relationships between physical features in the physical environment.
For example, in paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204. The examiner understands that the route must be determined based on an equivalent to a navigation graph which includes at least edges [routes] which connect nodes that represent the destination and the locations of the digital sign which is at the initial location of the user. The examiner understands that the route must at least be based on a “viable direction of travel” and “the spatial relationships between physical features in the physical environment” where the route is the path the user can take from the digital sign which is at the initial location of the user to the destination [physical features in the physical environment].
In paragraph 2 of page 13 of the reply filed 10/31/2022, Applicant argues that Sawada does not disclose or suggest “monitoring a progress of a user along the traversable path” and “updating the indications of the traversable path based on the progress of the user”; however, the examiner disagrees.
For example, in paragraph [0047], Sawada discloses that it is determined whether a user has been detected from an image or moving image, and whether the user is present within a predetermined range from the digital sign that has transmitted the image or moving image [monitoring a progress of a user along the traversable path], where if an affirmative determination is made, a display position is determined based on a relative location between the digital sign and the user [updating the indications of the traversable path based on the progress of the user]. In paragraph [0039], Sawada discloses that the display position is a position where information for the digital sign guiding the user to the destination is to be displayed, for example, a right side of the digital sign.

Applicant’s arguments with respect to the remaining limitations of claim 1 and to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections below.

Claim Objections
Claim 16 is objected to because of the following minor informality: it appears that the limitation starting “generating, for display…” and ending “… based on the source of the request” is missing a semicolon after the word “request” ending the limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1), in view of Kurata (US 2018/0143025 A1).

Regarding claim 1, Sawada discloses, a method comprising:
receiving, by a processing device (In paragraph [0030], Sawada discloses a management server 200), map data describing a map of a physical environment that includes a destination, locations of display devices (In paragraph [0032], Sawada discloses that a map information DB (database) 204 of the management server 200 stores map information for a predetermined area [physical environment] including information on a location where each digital sign 100 [display device] is provided within the predetermined area, and that the controller 201 of the management server 200 receives destination information on the destination of the user; see also paragraphs [0033-0034], where Sawada discloses that the digital signs 100 display guidance information to guide the user to the next digital sign along the route, where the guidance information includes, for example, the orientation of an arrow to be displayed) associated with viable directions of travel (The examiner understands that the locations of display devices must at least be associated with some viable direction of travel when forming a route from the display device), relative orientations of the display devices in the physical environment (The examiner understands that the orientation of the digital signs in the physical environment must be understood in order to determine the correct orientation for the guidance information to guide the user along the route to the destination as described), and spatial relationships between physical features in the environment (The examiner understands the locations of the display devices to demonstrate at least the spatial relationships between the display devices [physical features on the physical environment]);
forming, by the processing device, a navigation graph by representing the destination and the locations of the display devices as nodes of the navigation graph and connecting the nodes with edges that indicate traversable path segments in the physical environment based on the viable directions of travel and the spatial relationships between the physical features in the physical environment (In paragraphs [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204; in paragraph [0033], Sawada discloses identifying digital signs 100 that exist on the travel route, based on the map information stored in the map information DB 204 and transmitting guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; the examiner understands that the route must be determined based on an equivalent to a navigation graph which includes at least edges [routes] which connect nodes that represent the destination and the locations of the digital sign which is at the initial location of the user.; the examiner understands that the route must at least be based on a “viable direction of travel” and “the spatial relationships between physical features in the physical environment” where the route is the path the user can take from the digital sign which is at the initial location of the user to the destination [physical features in the physical environment]);
receiving, by the processing device, via a network, request data describing a request for navigation to the destination and a source of the request (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information; see also paragraph [0028], where the plurality of digital signs 100 and the management server 200 are mutually connected by a network N1);
generating, by the processing device for display by the display devices, indications of a traversable path to the destination based on the navigation graph and the relative orientations of the display devices (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow), the traversable path begins at a location of a particular display device of the display devices based on the source of the request (In paragraph [0032], Sawada discloses that the travel route is from the initial location of the user [location of the digital sign 100 which has transmitted the destination information as described above] to the destination);
monitoring a progress of a user along the traversable path (In paragraph [0047], Sawada discloses that it is determined whether a user has been detected from an image or moving image, and whether the user is present within a predetermined range from the digital sign that has transmitted the image or moving image); and
updating the indications of the traversable path based on the progress of the user (In paragraph [0047], Sawada discloses where if an affirmative determination is made, a display position is determined based on a relative location between the digital sign and the user [updating the indications of the traversable path based on the progress of the user]; in paragraph [0039], Sawada discloses that the display position is a position where information for the digital sign guiding the user to the destination is to be displayed, for example, a right side of the digital sign).
Sawada does not explicitly disclose wherein the traversable path to the destination is not a shortest path to the destination.
However, Kurata teaches wherein the traversable path to the destination is not a shortest path to the destination (In paragraph [0098], Kurata teaches determining an exercise route in which the travel distance is set longer than the recommended route [not a shortest route]).
Kurata is considered to be analogous to the claimed invention in that they both pertain to determining a route for a user to traverse that is not a shortest path to the destination. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the exercise route as taught by Kurata with the method as disclosed by Sawada. An exercise route may be advantageous in that the longer route provides opportunity for the user to exercise more, prioritizing the health of the user, for example.

Regarding claim 5, Sawada further discloses wherein the indications of the traversable path are directional indications describing the traversable path (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow).

Regarding claim 6, Sawada further discloses wherein the source of the request is the particular display device (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information).

Regarding claim 8, Sawada further discloses receiving sensor data from sensors of the display devices (In paragraph [0039], Sawada discloses that the controller 101 of the digital sign 100 transmits in real time the image or moving image of surroundings of the digital sign 100, which has been captured by the imaging unit 104, to the management server 200); and
determining a particular indication of the indications for display by an additional particular display device of the display devices based on the sensor data (In paragraph [0039], Sawada discloses that the management server 200 calculates a relative location between the digital sign 100 and the user, based on the obtained current location of the user and determines a display position [particular indication] where information for the digital sign 100 guiding the user to the destination is to be displayed).

Regarding claim 11, Sawada discloses a system comprising:
a memory component (In paragraphs [0026-0027], Sawada discloses that the management server 200 includes a main memory 220 and a secondary memory 230 which store programs to be executed by a processor 210); and
a processing device coupled to the memory component (In paragraphs [0026-0027], Sawada discloses that the management server 200 includes a processor 210 which loads programs stored in the secondary memory 230 into the main memory 220 and executes them), the processing device to perform operations comprising:
receiving map data describing a map of a physical environment that includes destinations in the physical environment, locations of display devices (In paragraph [0032], Sawada discloses that a map information DB (database) 204 of the management server 200 stores map information for a predetermined area [physical environment] including information on a location where each digital sign 100 [display device] is provided within the predetermined area, and that the controller 201 of the management server 200 receives destination information on the destination of the user; see also paragraphs [0033-0034], where Sawada discloses that the digital signs 100 display guidance information to guide the user to the next digital sign along the route, where the guidance information includes, for example, the orientation of an arrow to be displayed; the examiner understands that the orientation of the digital signs in the physical environment must be understood in order to determine the correct orientation for the guidance information to guide the user along the route to the destination as described) associated with viable directions of travel in the physical environment (The examiner understands that the locations of display devices must at least be associated with some viable direction of travel when forming a route from the display device), relative orientations of the display devices in the physical environment (The examiner understands that the orientation of the digital signs in the physical environment must be understood in order to determine the correct orientation for the guidance information to guide the user along the route to the destination as described), and spatial relationships between physical features in the environment (The examiner understands the locations of the display devices to demonstrate at least the spatial relationships between the display devices [physical features on the physical environment]); and
forming a navigation graph by representing the destinations and the locations of the display devices as nodes of the navigation graph and connecting the nodes with edges that indicate traversable path segments in the physical environment based on the viable directions of travel and the spatial relationships between physical features in the environment (In paragraphs [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204; in paragraph [0033], Sawada discloses identifying digital signs 100 that exist on the travel route, based on the map information stored in the map information DB 204 and transmitting guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; the examiner understands that the route must be determined based on an equivalent to a navigation graph which includes at least edges [routes] which connect nodes that represent the destination and the locations of the digital sign which is at the initial location of the user.; the examiner understands that the route must at least be based on a “viable direction of travel” and “the spatial relationships between physical features in the physical environment” where the route is the path the user can take from the digital sign which is at the initial location of the user to the destination [physical features in the physical environment]);
receiving, via a network, request data describing a request for navigation to a particular destination of the destinations (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information; see also paragraph [0028], where the plurality of digital signs 100 and the management server 200 are mutually connected by a network N1); and
determining a traversable path to the particular destination in the physical environment based on the navigation graph and the relative orientations of the display devices (In paragraphs [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204; in paragraph [0033], Sawada discloses identifying digital signs 100 that exist on the travel route, based on the map information stored in the map information DB 204 and transmitting guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route);
generating indications of the traversable path for display by the display devices in the physical environment (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow);
monitoring a progress of a user along the traversable path (In paragraph [0047], Sawada discloses that it is determined whether a user has been detected from an image or moving image, and whether the user is present within a predetermined range from the digital sign that has transmitted the image or moving image); and
updating the indications of the traversable path based on the progress of the user (In paragraph [0047], Sawada discloses where if an affirmative determination is made, a display position is determined based on a relative location between the digital sign and the user [updating the indications of the traversable path based on the progress of the user]; in paragraph [0039], Sawada discloses that the display position is a position where information for the digital sign guiding the user to the destination is to be displayed, for example, a right side of the digital sign).
Sawada does not explicitly disclose wherein the traversable path to the destination is not a shortest path to the destination.
However, Kurata teaches wherein the traversable path to the destination is not a shortest path to the destination (In paragraph [0098], Kurata teaches determining an exercise route in which the travel distance is set longer than the recommended route [not a shortest route]).
Kurata is considered to be analogous to the claimed invention in that they both pertain to determining a route for a user to traverse that is not a shortest path to the destination. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the exercise route as taught by Kurata with the system as disclosed by Sawada. An exercise route may be advantageous in that the longer route provides opportunity for the user to exercise more, prioritizing the health of the user, for example.

Regarding claim 13, Sawada further discloses wherein the request data is received from a display device of the display devices or a remote computing device (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information; see also paragraphs [0055-0056], where Sawada discloses another embodiment wherein the user inputs their destination into the input unit 303 of user terminal 300 [remote computing device], and the controller 301 generates destination information including the destination and initial location of the user and transmits it to the management server 200 via the communication unit 302 and network N1).

Regarding claim 15, Sawada further discloses receiving device data from the display devices (In paragraph [0039], Sawada discloses that the controller 101 of the digital sign 100 transmits in real time the image or moving image of surroundings of the digital sign 100, which has been captured by the imaging unit 104, to the management server 200) and determining a particular indication of the indications for display by a particular display device of the display devices based on the device data (In paragraph [0039], Sawada discloses that the management server 200 calculates a relative location between the digital sign 100 and the user, based on the obtained current location of the user and determines a display position [particular indication] where information for the digital sign 100 guiding the user to the destination is to be displayed).

Regarding claim 16, Sawada discloses one or more computer-readable storage media comprising instructions stored thereon (In paragraph [0066], Sawada discloses that the present disclosure may be realized by supplying a computer program including the functions described in the above embodiments to a computer and causing one or more processors included in the computer to read and execute the program, where the computer program may be provided to the computer by a non-transitory computer-readable storage medium connectable to a system bus of the computer) that, responsive to execution by a computing device, causes the computing device to perform operations including:
receiving map data describing a map of a physical environment that includes a destination, locations of display devices (In paragraph [0032], Sawada discloses that a map information DB (database) 204 of the management server 200 stores map information for a predetermined area [physical environment] including information on a location where each digital sign 100 [display device] is provided within the predetermined area, and that the controller 201 of the management server 200 receives destination information on the destination of the user; see also paragraphs [0033-0034], where Sawada discloses that the digital signs 100 display guidance information to guide the user to the next digital sign along the route, where the guidance information includes, for example, the orientation of an arrow to be displayed) associated with viable directions of travel (The examiner understands that the locations of display devices must at least be associated with some viable direction of travel when forming a route from the display device), relative orientations of the display devices in the physical environment (The examiner understands that the orientation of the digital signs in the physical environment must be understood in order to determine the correct orientation for the guidance information to guide the user along the route to the destination as described), and spatial relationships between physical features in the environment (The examiner understands the locations of the display devices to demonstrate at least the spatial relationships between the display devices [physical features on the physical environment]);
forming a navigation graph by representing the destination and the locations of the display devices as nodes of the navigation graph and connecting the nodes with edges that indicate traversable path segments in the physical environment based on the viable directions of travel and the spatial relationships between the physical features in the physical environment (In paragraphs [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204; in paragraph [0033], Sawada discloses identifying digital signs 100 that exist on the travel route, based on the map information stored in the map information DB 204 and transmitting guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; the examiner understands that the route must be determined based on an equivalent to a navigation graph which includes at least edges [routes] which connect nodes that represent the destination and the locations of the digital sign which is at the initial location of the user.; the examiner understands that the route must at least be based on a “viable direction of travel” and “the spatial relationships between physical features in the physical environment” where the route is the path the user can take from the digital sign which is at the initial location of the user to the destination [physical features in the physical environment]);
receiving, via a network, request data describing a request for navigation to the destination and a source of the request (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information; see also paragraph [0028], where the plurality of digital signs 100 and the management server 200 are mutually connected by a network N1); and
generating, for display by the display devices, indications of a traversable path to the destination based on the navigation graph and the relative orientations of the display devices (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow), the traversable path begins at a location of a particular display device of the display devices based on the source of the request (In paragraph [0032], Sawada discloses that the travel route is from the initial location of the user [location of the digital sign 100 which has transmitted the destination information as described above] to the destination);
monitoring a progress of a user along the traversable path (In paragraph [0047], Sawada discloses that it is determined whether a user has been detected from an image or moving image, and whether the user is present within a predetermined range from the digital sign that has transmitted the image or moving image); and
updating the indications of the traversable path based on the progress of the user (In paragraph [0047], Sawada discloses where if an affirmative determination is made, a display position is determined based on a relative location between the digital sign and the user [updating the indications of the traversable path based on the progress of the user]; in paragraph [0039], Sawada discloses that the display position is a position where information for the digital sign guiding the user to the destination is to be displayed, for example, a right side of the digital sign).
Sawada does not explicitly disclose wherein the traversable path to the destination is not a shortest path to the destination.
However, Kurata teaches wherein the traversable path to the destination is not a shortest path to the destination (In paragraph [0098], Kurata teaches determining an exercise route in which the travel distance is set longer than the recommended route [not a shortest route]).
Kurata is considered to be analogous to the claimed invention in that they both pertain to determining a route for a user to traverse that is not a shortest path to the destination. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the exercise route as taught by Kurata with the computer-readable storage media as disclosed by Sawada. An exercise route may be advantageous in that the longer route provides opportunity for the user to exercise more, prioritizing the health of the user, for example.

Regarding claim 17, Sawada further discloses wherein the operations further include:
receiving sensor data from sensors of the display devices (In paragraph [0039], Sawada discloses that the controller 101 of the digital sign 100 transmits in real time the image or moving image of surroundings of the digital sign 100, which has been captured by the imaging unit 104, to the management server 200); and
determining a particular indication of the indications for display by an additional particular display device of the display devices based on the sensor data (In paragraph [0039], Sawada discloses that the management server 200 calculates a relative location between the digital sign 100 and the user, based on the obtained current location of the user and determines a display position [particular indication] where information for the digital sign 100 guiding the user to the destination is to be displayed).

Regarding claim 18, Sawada further discloses wherein the source of the request is the particular display device (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information).

Regarding claim 20, Sawada further discloses wherein the indications of the traversable path are directional indications describing the traversable path (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow).

Claims 2, 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1) and Kurata (US 2018/0143025 A1), in view of Marusco (US 2017/0089709 A1).

Regarding claim 2, the combination of Sawada and Kurata does not explicitly disclose wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment.
However, Marusco teaches wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment (In paragraph [0051], Marusco teaches that a navigation graph generator can associate a weight with each edge between nodes, where the weight of an edge can be a distance between centroids of the nodes connected by the edge).
Marusco is considered to be analogous to the claimed invention in that they both pertain to weighting edges between nodes based on their distance. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Marusco with the method as disclosed by the combination of Sawada and Kurata, where a weight can correspondingly be assigned to candidate paths, as suggested by Marusco in paragraph [0058]. This is advantageous in that the path determination can be made to be more contextually sensitive and take into account the weight of the edges and overall length of the path, for example.



Regarding claim 4, Marusco further teaches wherein the traversable path based on the weights (In paragraph [0058], Marusco teaches that weights are assigned to candidate paths based on distance when selecting a path).

Regarding claim 12, the combination of Sawada and Kurata does not explicitly disclose wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment and the traversable path is based on the weights.
However, Marusco teaches wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment and the traversable path is based on the weights (In paragraph [0051], Marusco teaches that a navigation graph generator can associate a weight with each edge between nodes, where the weight of an edge can be a distance between centroids of the nodes connected by the edge; in paragraph [0058], Marusco teaches that weights are assigned to candidate paths based on distance when selecting a path).
Marusco is considered to be analogous to the claimed invention in that they both pertain to weighting edges between nodes based on their distance. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Marusco with the system as disclosed by the combination of Sawada and Kurata, where a weight can correspondingly be assigned to candidate paths, as suggested by Marusco in paragraph [0058]. This is advantageous in that the path determination can be made to be more contextually sensitive and take into account the weight of the edges and overall length of the path, for example.

Regarding claim 19, the combination of Sawada and Kurata does not explicitly disclose wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment and the traversable path is based on the weights.
However, Marusco teaches wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment and the traversable path is based on the weights (In paragraph [0051], Marusco teaches that a navigation graph generator can associate a weight with each edge between nodes, where the weight of an edge can be a distance between centroids of the nodes connected by the edge; in paragraph [0058], Marusco teaches that weights are assigned to candidate paths based on distance when selecting a path).
Marusco is considered to be analogous to the claimed invention in that they both pertain to weighting edges between nodes based on their distance. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Marusco with the computer-readable storage media as disclosed by the combination of Sawada and Kurata, where a weight can correspondingly be assigned to candidate paths, as suggested by Marusco in paragraph [0058]. This is advantageous in that the path determination can be made to be more contextually sensitive and take into account the weight of the edges and overall length of the path, for example.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1) and Kurata (US 2018/0143025 A1), in view of Kang (US 2017/0115123 A1).
Sawada further discloses wherein the source of the request is a remote computing device (In paragraphs [0055-0056], Sawada discloses another embodiment wherein the user inputs their destination into the input unit 303 of user terminal 300 [remote computing device], and the controller 301 generates destination information including the destination and initial location of the user and transmits it to the management server 200 via the communication unit 302 and network N1) 
The combination of Sawada and Kurata does not explicitly disclose wherein the location of the particular display device is adjacent to an entrance of the physical environment.
However, Kang teaches wherein the source of the request is a remote computing device (In paragraphs [0071-0073], Kang teaches a terminal device 300 which is a user’s device capable of transmitting and receiving various data through the communication network 100 that transmits, to the path management server 400, destination information and/or departure information, inputted or set by a user) and the location of the particular display device is adjacent to an entrance of the physical environment (In paragraph [0195], Kang teaches that the departure beacon 500 [particular display device] acting as a starting point of the travel path is installed at an  entrance of a shopping mall or a department store [physical environment]).
Kang is considered to be analogous to the claimed invention in that they both pertain to wherein the starting point of a route is set to the location of a device installed at an entrance to the environment to be navigated. It would be obvious to implement the teachings of Kang with the method as disclosed by the combination of Sawada and Kurata. Doing so may be advantageous, where the examiner understands that the user is likely to enter the physical environment via the entrance, where the user can then use the system as disclosed by the combination of Sawada and Kang to navigate from the entrance to the destination.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1) and Kurata (US 2018/0143025 A1), in view of Sato (US 2022/0044337 A1).
The combination of Sawada and Kurata does not explicitly disclose wherein the particular indication is an indication of an arrival at the destination.
However, Sato teaches wherein the particular indication is an indication of an arrival at the destination (In paragraph [0110], Sato teaches displaying information indicating arrival at the destination on a display which is in the vicinity of the destination).
Sato is considered to be analogous to the claimed invention in that they both pertain to indicating a user’s arrival at a destination via a display. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying an indication of the arrival at the destination as taught by Sato with the method as disclosed by the combination of Sawada and Kurata, where the user can be informed when they have arrived. This may be advantageous, for example, in a situation where the user has never been to the destination before, and would not otherwise recognize or be aware that they have arrived. Presenting an indication that the user has arrived at the destination minimizes confusion of the user and increases the effectiveness of the navigation guidance provided to the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1) and Kurata (US 2018/0143025 A1), in view of Slushtz (US 2019/0215660 A1).
The combination of Sawada and Kurata does not explicitly disclose wherein the particular indication is an indication of a deviation from the traversable path.
However, Slushtz teaches wherein the particular indication is an indication of a deviation from the traversable path (In paragraph [0090], Slushtz teaches displaying an on-screen indication of a deviated route to a user deviating from a correct route to the intended destination).
Slushtz is considered to be analogous to the claimed invention in that they both pertain to displaying an indication of a user’s deviation from a route. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying an indication of a user’s deviation from a route as taught by Slushtz with the method as disclosed by the combination of Sawada and Kurata, where the user can be informed when they have deviated from an intended route. This is advantageous in that the user can be informed that they have deviated from the route when viewing the display, and can correct their navigation accordingly to reach their destination.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1) and Kurata (US 2018/0143025 A1), in view of Hrybyk (US 2013/0231889 A1).
Sawada further discloses wherein the indications of the traversable path are directional indications describing the traversable path (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow).
The combination of Sawada and Kurata does not explicitly disclose wherein each of the display devices includes a light emitting diode array.
However, Krybyk teaches wherein each of the display devices includes a light emitting diode array (In paragraph [0070], Krybyk teaches that the display device may be a light emitting diode (LED) display).
Krybyk is considered to be analogous to the claimed invention in that they both pertain to utilizing a light emitting diode display. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an LED display as taught by Krybyk with the system as disclosed by the combination of Sawada and Kurata, where the examiner understands that the use of an LED display is well understood in the art. Utilizing an LED display may be advantageous in that LED displays generally have a low cost and low energy consumption.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1) and Kurata (US 2018/0143025 A1), in view of Roggenkamp (US 2021/0333114 A1).
The combination of Sawada and Kurata does not explicitly disclose wherein the indications of the traversable path indicates a delay in navigation.
However, Roggenkamp teaches wherein the indications of the traversable path indicates a delay in navigation (In paragraph [0151], Roggenkamp teaches that if the user selects a delayed-start navigation, a pop-up screen appears and indicates, for example, that “Navigation will start at 1:45 pm” [delay in navigation]; see also corresponding paragraph [0149] in provisional application 63/0165,684).
Roggenkamp is considered to be analogous to the claimed invention in that they both pertain to displaying to a user a delay in navigation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roggenkamp with the method as disclosed by the combination of Sawada and Kurata, where delaying navigation may be advantageous in that the user can begin navigation at a delayed time in order to arrive at the destination at a desired time, for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niewiadomski (US 11,079,245 B1) teaches utilizing historic data in the various directions from one node to antoher.
Baek (US 2016/0267618 A1) teaches displaying route information such traffic conditions, for example, smooth section, slow section, and delay section, in different colors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665